       Case 2:20-cv-02070-JCJ Document 9 Filed 07/31/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



CHAKA LEE:                         :
                                   :
          Plaintiff                : CIVIL ACTION
                                   :
    vs.                            :
                                   :
SALEM MERHIGE, VEL-MAC FOODS, INC.,: NO. 20-CV-2070
VELTRI, INC., and PENSKE LEASING   :
& RENTAL CO.,                      :
                                   :
          Defendants               :
                                   :
     vs.                           :
                                   :
VERONICA PAULHILL-KELLY,           :
                                   :
          Additional Defendant     :
_______________________________________________________________
VERONICA PAULHILL-KELLY            :
                                   :
     vs.                           :
                                   :
SALEM MERHIGE, VEL-MAC FOODS, INC.,:
VELTRI, INC., and PENSKE LEASING   :
& RENTAL CO.                       :


                                 O R D E R


     AND NOW, this      31st      day of July, 2020, upon

consideration of the Motion of Plaintiff Chaka Lee to Remand to

State Court (Doc. No. 3) and Defendants’ Response in Opposition

thereto, it is hereby ORDERED that the Motion is GRANTED for the

reasons set forth in the preceding Memorandum Opinion and this
          Case 2:20-cv-02070-JCJ Document 9 Filed 07/31/20 Page 2 of 2



matter is REMANDED to the Court of Common Pleas of Philadelphia

County.

                                          BY THE COURT:




                                          s/ J. Curtis Joyner
                                          ____________________________
                                          J. CURTIS JOYNER,        J.
